Superintending control denied.
Boyle, J., states: I would reverse the Attorney Discipline Board order of disqualification. The disqualification was based on a potential conflict of interest. In light of the original complainants’ waiver of the attorney-client privilege, no actual conflict of interest existed. In the absence of any violation of the Code of Professional Responsibility, the provision of counsel to the complainants is an appropriate activity for the Attorney Grievance Commission and the Grievance Administrator.